Cobb, P. J.
(After stating the foregoing facts.) It is complained that the court failed to charge the jury in reference to the law of a simple assault, and also failed to give them a form of verdict appropriate to such an offense. Under the evidence the accused was either guilty of an assault with intent to murder or he was guilty of no offense at all; and this assignment o'f error is therefore without merit. The judge charged the jury: “Mere preparation to commit a crime, without any purpose to carry out the crime, that is without any undertaking to commit it, of course would not constitute the offense of assault with intent to murder. There must be some act going towards the commission of the offense, coupled with the intent to take the life of the party assaulted.” Error is assigned upon this instruction, upon the ground that it failed to inform the jury that there must be a physical effort to commit the crime. We do not think this assignment meritorious. The language of the charge certainly conveyed to the jury the impression that a physical effort was necessarjr to complete the offense, and there is in the charge nothing to indicate that it was the purpose of the judge to inform them that a mere mental determination to commit a crime would be sufficient to authorize a conviction. There were also other assignments of error upon the instructions of the judge; but if any error at all was committed, the error was not of such a character as to require a reversal of the judgment. It seems to us the charge was full and fair. The evidence authorized the verdict. It appears that there was a quarrel between the conductor and the accused in reference to the fare to *237be paid, that as soon as the conductor left him a threat to kill was made, and immediately afterwards the accused approached the conductor with his pistol in such a position that he could carry out his threat, holding it in this position when he arrived within two or three steps of the conductor. This was certainly an assault, and, in the. light of the quarrel and the threat immediately following, the intent with which the assault was made could be no other than a purpose to kill. The judge who tried the case is satisfied with the verdict, and we see no reason for reversing his judgment refusing a new trial. Judgment affirmed.

All the Justices concur.